DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
 	Applicant’s amendment, filed 05/17/2021, has been entered.
Claims 2, 9, 12-15, 18, 21-25, 27-33, 35-36, 38-39, 41-42, 44-70, 72-73 and 75 have been canceled.
Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 are pending and currently under examination as they read on a method for treating a human having lymphoma comprising administering a composition comprising pre-formed nanoparticle complexes comprising albumin-paclitaxel nanoparticles and an anti-CD20 antibody.

This Office Action will be in response to Applicant’s amendment / remarks, filed 05/17/2021.
The Rejections of Record can be found in the previous Office Action, mailed 03/26/2021.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Desai et al. (US 2010/0112077 A1) as evidenced by Sehn et al. (Blood 2007 109:4171-4173).
Desai et al. teach treatment of cancer with ABRAXANE (aka the paclitaxel/albumin nanoparticles recited in the claims) and the chimeric anti CD20 antibody rituximab (see [0099]). Rituximab is a commercially available therapeutic antibody approved by the FDA in 1997 for the 
With regard to the newly added limitation of incubating the albumin-pacitaxel nanoparticle and anti-CD20 antibody for between about 5 minutes and 400 minutes, it is noted that given Desai et al. taught the nanoparticle and antibody can be administered at the same time in the same composition as mentioned above, Desai inherently taught incubating the nanoparticle with the antibody for between about 5 minutes and 400 minutes because rituximab is administered via infusion that typically takes 4-6 hours as evidenced by Sehn et al (Introduction, second paragraph).  Therefore, by administering rituximab in the same .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-11, 16-17, 19-20, 26, 34, 37, 40, 43, 71, 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,471,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclosed a method for treating lymphoma comprising administering the same nanoparticle antibody complex wherein the antibody is an anti-CD20 antibody.  
Applicant’s request to hold the non-statutory double patenting rejection in abeyance until the claims are found allowable has been noted.  The rejection is therefore maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        November 8, 2021